Citation Nr: 1734968	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-18 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected irritable bowel syndrome (IBS).

2.  Entitlement to a disability rating in excess of 20 percent for service-connected hemorrhoids.

3.  Entitlement to a disability rating in excess of 20 percent for service-connected Bell's palsy.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected epiphora of the left eye.

5.  Entitlement to a disability rating in excess of 10 percent for service-connected ptosis of the left eye.

6.  Entitlement to a compensable disability rating for service-connected genital herpes.

7.  Entitlement to a disability rating in excess of 30 percent prior to March 28, 2006, and in excess of 50 percent thereafter, for service-connected major depression with posttraumatic stress disorder (PTSD).

8.  Entitlement to an earlier effective date than August 31, 2012 for the grant of service connection for right lower extremity radiculopathy.  

9.  Entitlement to a disability rating in excess of 10 percent for service-connected right lower extremity radiculopathy.  

10.  Entitlement to special monthly compensation (SMC) based on aid and attendance and housebound criteria.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service with the United States Air Force from September 1980 to November 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2013 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office. 

The issue of entitlement to higher disability ratings for service-connected major depression with PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's service-connected IBS has manifested with severe constant abdominal distress with constipation and diarrhea, and she is currently receiving the maximum schedular rating assignable under Diagnostic Code 7319 for irritable colon syndrome.

2.  Throughout the period on appeal, the Veteran's hemorrhoids manifested with pain and bleeding.

3.  Throughout the period on appeal, the Veteran's service-connected Bell's palsy has not resulted in complete paralysis of his right seventh cranial nerve.

4.  Throughout the period on appeal, the Veteran's service-connected epiphora of the left eye has been manifested as a disorder of the lacrimal apparatus.

5.  Throughout the duration of the appeal, the Veteran's service-connected left eye ptosis manifested by only one characteristic of disfigurement with no visual impairment.

6.  Throughout the period on appeal, the Veteran's genital herpes resulted in occasional outbreaks of lesions involving less than 5 percent of the entire body, without the need for corticosteroids or other immunosuppressive drugs.  

7.  August 31, 2012, was the first date that the Veteran's radiculopathy of the right lower extremity was diagnosed.

8.  Throughout the duration of the appeal, the Veteran's service-connected radiculopathy of the right lower extremity manifested by pain and numbness with mild incomplete paralysis of the right leg.

9.  The Veteran has not been shown to be in need of regular aid and attendance or to be housebound by reason of her service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for service-connected IBS have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2016).

2.  The criteria for a disability rating in excess of 20 percent for service-connected hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic Code 7336.

3.  The criteria for a disability rating in excess of 20 percent for service-connected Bell's palsy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8207 (2016).

4.  The criteria for a disability rating in excess of 10 percent for service-connected epiphora have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.79, Diagnostic Code 6025 (2016).

5.  The criteria for a disability rating in excess of 10 percent for service-connected ptosis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.75 to 4.79, 4.118, Diagnostic Codes 6019, 7800 (2016).

6.  The criteria for a compensable disability rating for genital herpes have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.116, 4.118, Diagnostic Codes 7801, 7820 (2016).  

7.  The criteria for an effective date prior to August 31, 2012, for the grant of service connection for right lower extremity radiculopathy, are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

8.  The criteria for a disability rating in excess of 10 percent for service-connected right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2016).

9.  The criteria for SMC by reason of being in need of regular aid and attendance, or at the housebound rate, have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection is in effect for the Veteran's irritable bowel syndrome, hemorrhoids, Bell's palsy, epiphora, ptosis, genital herpes, and radiculopathy.  However at all relevant times during the appeal the Veteran has asserted that she is entitled to higher disability ratings.  Each of these disabilities will be addressed in turn.  

IBS and Hemorrhoids

i.  IBS

The Veteran was granted entitlement to service connection for IBS in a March 2005 rating decision, and she was granted a 30 percent disability rating as of April 17, 2003.  

IBS is rated under 38 C.F.R. § 4.114, Diagnostic Code 7319, irritable colon syndrome (spastic colitis, mucous colitis, etc.).  A 30 percent evaluation is warranted for severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress and is the highest available rating under Diagnostic Code 7319.

The schedule of ratings for the digestive system directs ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation is to be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.

The Board finds the Veteran's disability picture due to IBS is predominantly reflected in Diagnostic Code 7319 for irritable colon syndrome.  Therefore, a rating in excess of 30 percent is not warranted.  The Veteran's IBS has been followed by VA's gastrointestinal clinic, and the Veteran has had continuous treatment consisting of Miralax medication and weekly enemas.  In September 2012 the Veteran reported that she was taking Miralax medication continuously for her symptoms, but that she did not require surgical treatment for her intestinal condition.  The VA examiner noted that the Veteran had abdominal distention that consisted of bloating that improved with anti-gas medication.  The VA examiner indicated that the Veteran had more or less constant abdominal distress.  In September 2014 the Veteran reported having blood in the stool intermittently over several years, but that she had a normal colonoscopy in 2009.  The Veteran asserted that her abdominal pain was sharp and involved the lower abdomen.  The VA examiner found that the Veteran had episodes of bowel disturbance with abdominal distress more or less constantly, but that there was no evidence of weight loss, malnutrition, or tumors. 

The sum of the evidence is consistent with a 30 percent disability rating for the Veteran's IBS.  She has required continuous medication and both VA examiners found that the Veteran had more or less constant abdominal distress, which is consistent with her need for regular treatment.  Based on the evidence of record, there is nothing to suggest that the Veteran's IBS was manifested by weight loss, malnutrition, or serious complications, tumors, or neoplasms that may indicate the predominant disability picture warranted consideration under a different diagnostic code.  38 C.F.R. § 4.114.  As the Veteran is currently receiving the maximum schedular rating, a disability rating in excess of 30 percent for IBS must be denied.  

The Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ii.  Hemorrhoids

The Veteran was granted entitlement to service connection for hemorrhoids in a November 2007 rating decision, and she was granted a 10 percent disability rating as of January 5, 2007, and a 20 percent disability rating as of August 31, 2007.  

The Board notes that throughout the appeal the Veteran's hemorrhoids are rated as 20 percent disabling, the maximum rating available for that disability under the schedular criteria.  Under C.F.R. § 4.114, Diagnostic Code 7336, hemorrhoids are rated as noncompensable for mild or moderate symptoms, as 10 percent disabling for hemorrhoids which are large or thrombotic, irreducible with excessive redundant tissues, or evidencing frequent recurrences, and as 20 percent disabling for hemorrhoids with persistent bleeding and secondary anemia.  

Here, the Veteran's 20 percent rating is based on persistent bleeding.  In September 2012 the Veteran underwent VA examination in connection with her claim and at the time she was diagnosed with hemorrhoids and status post-hemorrhoidectomy.  The Veteran reported that she had a hemorrhoidectomy in 2000 and since that time she had not required continuous medication for her symptoms.  On physical examination the Veteran had no external hemorrhoids, and she had skin tags only with no scarring.  At the time the VA examiner noted that the Veteran had a normal colonoscopy in 2009.  In September 2014 the Veteran again underwent VA examination in connection with her claim, and at the time she asserted that since her hemorrhoidectomy that she had almost complete resolution of the hemorrhoids.  The Veteran indicated that she still had occasional blood in stools but that she did not require continuous medication.  The Veteran did not undergo physical examination since she had no hemorrhoids at the time.  There were no other scars or physical findings.  

The Board notes that the Veteran's hemorrhoid disability appears to have improved as evidenced by her infrequent symptoms and lack of continuous medication.  Additionally, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  The Board finds there are no other symptoms which should be addressed by a separately-assigned disability rating.  As the Veteran is receiving the maximum schedular rating, and as there is no indication that any other Diagnostic Code applies, the Board finds that entitlement to a disability rating in excess of 20 percent for hemorrhoids is not warranted.

In making this determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher disability rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Bell's Palsy, Epiphora, Ptosis

The Board notes that the Veteran's Bell's palsy has manifested with ptosis and epiphora, but the Board will consider the disability ratings separately and combine the factual evidence for analysis.

i.  Bell's palsy

The Veteran was granted entitlement to service connection for Bell's palsy in a February 2000 rating decision, and at the time she was assigned a 10 percent disability rating as of October 25, 1999.  In December 2004 that rating was increased to 20 percent as of July 25, 2000.  Bell's palsy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8207, as paralysis of the seventh cranial nerve.  Under that Code, a 20 percent rating is warranted when there is severe incomplete paralysis of the seventh cranial nerve.  A 30 percent rating requires complete paralysis of the seventh cranial nerve.  Paralysis is dependent on the relative loss of innervation of facial muscles.  



ii.  Epiphora

The Veteran was granted entitlement to service connection for epiphora of the left eye in a December 2004 rating decision.  At the time she was granted a 10 percent disability rating, which she has carried throughout the current appeal.  

Diagnostic Code 6025 provides for a maximum 20 percent rating for bilateral disorders of the lacrimal apparatus (epiphora, dacryocystis, etc.).  38 C.F.R. § 4.79.  

iii.  Ptosis

The Veteran was granted entitlement to service connection for ptosis in a March 2004 rating decision, and she was assigned a 10 percent disability rating as of August 16, 2001.  She has carried this disability rating throughout the duration of the current appeal.  

Ptosis is rated under 38 C.F.R. § 4.79, Diagnostic Code 6019, and directs that the disability should be evaluated based on visual impairment, or, in the absence of visual impairment, on disfigurement (Diagnostic Code 7800).  As will be explained in greater detail below, the Veteran has no visual impairment therefore this disability will be rated based on disfigurement.  

Diagnostic Code 7800 applies to scars of the head, face, or neck.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 10 percent rating requires one characteristic of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).

The eight characteristics of disfigurement are: scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (2016).

iv.  Analysis

A March 2012 VA skin examination report noted that the Veteran did not have a skin condition causing scarring or disfigurement of the head, face, or neck.  

The Veteran first underwent VA examination in connection with her claims in August 2012, at which time she was diagnosed with Bell's palsy and ptosis.  The Veteran had visual acuity testing and her uncorrected distance was 20/40, and her uncorrected near vision was 20/70.  The Veteran's corrected vision for near and distance was 20/40 or better.  The Veteran's pupils were round and reactive to light, and there was no evidence of pupillary defect, and there was no anatomical loss, light perception only, extremely poor vision, blindness of either eye, or corneal irregularity.  The Veteran had a slit lamp and external eye examination that showed mild ptosis in the left eye but the right eye was normal.  The Veteran also had normal conjunctival/sclera, and normal cornea, anterior chamber, iris, lens, and fundus.  The Veteran had no visual defects.  The VA examiner noted that the Veteran's ptosis did not cause a decrease in visual acuity or other visual impairment, but that it did cause disfigurement in that it had a mild facial spasm.  The Veteran was noted to have incapacitating episodes due to Botox injections that were less than one week over 12 months.  

Several weeks later the Veteran again underwent VA examination in connection with her claim, and she was diagnosed with Bell's palsy and ptosis.  The VA examiner noted that the Veteran's cranial nerve VII (facial) was affected by the Veteran's condition and caused mild difficulty chewing.  The Veteran was noted to have left eye tearing when eating due to ptosis as well as facial droop which were treated with Botox injections.  On physical examination the Veteran had moderate incomplete paralysis in the upper and lower portion of the face, with decreased sensation of the middle and lower face.  The VA examiner opined that these disabilities would not affect her ability to work.  

In September 2014 the Veteran underwent VA examination in connection with her claim, and at the time she was diagnosed with Bell's palsy and ptosis.  At the time the Veteran reported that she had taken medications including steroids without much improvement, and that her left facial weakness had persisted.  The Veteran reported that she had difficulty opening and closing the left eye and dryness in the left eye for which she used artificial tears.  The Veteran asserted that she had two ptosis surgeries in the early 2000's with minimal improvement, and that she was continuing to receive Botox injections which have helped.  The Veteran also indicated that she had tearing of the left eye but denied having pain symptoms; she also reported that she had numbness over the left side of the face.  On physical examination the Veteran had severe numbness in the upper face, mid face, and lower face, and difficulty chewing and swallowing.  The VA examiner found that the Veteran had moderate incomplete paralysis of the left upper and lower portion of the face, and moderate incomplete paralysis of the facial nerve.  

Several weeks later the Veteran again underwent VA examination in connection with her claim, and she was diagnosed with a history of Bell's palsy, ptosis, dry eyes, and blepharospasm.  The Veteran underwent visual acuity testing and the VA examiner found that the Veteran had good corrected vision of 20/25 bilaterally.  There was no evidence of pupillary defect, no anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  The Veteran underwent slit lamp and an external eye examination that showed mild ptosis on the left eye, but the remaining tests were normal; there was normal conjunctiva/sclera, cornea, anterior chamber, iris, lens, and fundus.  The VA examiner noted there was no decrease in visual acuity or other visual impairment; the examiner also noted that the Veteran suffered from dry eye symptoms due to inability to fully and regularly blink her left eye.  The Veteran's epiphora was noted but the VA examiner found that it was not debilitating.  

Based on the evidence, the Board concludes that increased compensation is not warranted for the Veteran's service-connected Bell's palsy.  The evidence clearly demonstrates that the Veteran does not have complete paralysis of her right seventh cranial nerve.  The VA examiners indicated as much in September 2012 and September 2014, and the clinical findings, including as to muscle strength, did as well.  The Veteran had no more than moderate difficulty chewing, and only moderate incomplete paralysis of the right seventh cranial nerve, and so a 30 percent rating is not warranted for the disability under Diagnostic Code 8207, as she did not have complete paralysis of the seventh cranial nerve.  

The Board also finds that an increased rating is also not applicable for the Veteran's service-connected epiphora.  Under the prior criteria, a higher rating is not assignable for the Veteran's epiphora because the epiphora only affects the left eye.  Moreover, the Veteran's epiphora is not manifested by actual impairment of visual acuity (i.e., her visual acuity can be corrected to 20/40 or better, bilaterally), by loss of visual field, or scotoma.  

Lastly, the Board finds that the evidence is inconsistent with a disability rating in excess of 10 percent for service-connected ptosis.  As noted, the Veteran's disability was analyzed under Diagnostic Code 7800 for disfigurement since there is no loss of visual acuity, in that it could be corrected to 20/40 or better bilaterally, or other visual impairment.  The Veteran had good brow symmetry, but poor strength with elevation on the left.  Her ptosis was noted to be visually significant but there was no evidence of two or three characteristics of disfigurement.  Moreover, there is no visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  The Veteran has had some functional loss due to her ptosis, but she is also receiving injections.  Overall, the Veteran's disability does not cause disfigurement consistent with a higher disability rating.  

In making these determinations, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against higher disability ratings, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


Genital Herpes

The Veteran was granted entitlement to service connection for genital herpes in a June 2009 rating decision and was assigned a noncompesable disability rating as of December 30, 2002.  She has carried this rating throughout the duration of the appeal.  This disability is currently rated as noncompensable under Diagnostic Code 7820, for infections of the skin not otherwise listed.  Diagnostic Code 7820 provides that other skin infections should be evaluated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7820.  

Ratings are assigned under Diagnostic Code 7806, for dermatitis, as follows: more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 disability rating; 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 disability rating; at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 disability rating;  less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period warrants a noncompensable rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Veteran underwent VA examination in connection with her claim in March 2012.  At the time there was no disfigurement of the head, face, or neck noted, and there were no malignant or benign neoplasms or systemic manifestations such as fever or weight loss.  However, the Veteran reported having labial skin lesions lasting for two weeks that were painful.  At the time she was taking acyclovir medication.  The On physical examination the Veteran had no skin infections on the total body area and none on the exposed body area.  Six months later when the Veteran underwent VA examination again she reported having herpes outbreaks up to seven times per year, but there were no skin neoplasms.  The Veteran maintained that she was taking acyclovir medication and on physical examination the VA examiner noted that the Veteran's skin infection affected less than five percent of the total body area.  

In September 2014 the Veteran underwent VA examination again and at the time she reported that her herpes was controlled largely but that she had outbreaks once per month lasting up to several days.  She was continuing to take acyclovir but she had not required other treatments or procedures.  The Veteran had no debilitating episodes due to herpes, and there was no evidence of a visible skin condition.  

Based on the totality of the record, the Board finds a noncompensable rating is consistent with the level of disability.  The evidence does not demonstrate that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas is affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  The competent evidence of record also does not reflect any other residuals of genital herpes.  

The evidence reflects only occasional, very small outbreaks of the Veteran's herpes, controlled by a medicated cream.  At no time has the genital herpes involved more than 5 percent of the Veteran's body, or the need for corticosteroids or other immunosuppressive drugs.  Thus, the Board must conclude a compensable rating is not warranted.  

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against assignment of a higher disability rating, this doctrine is not applicable.  U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


Radiculopathy 

The Veteran was granted entitlement to service connection for radiculopathy of the right lower extremity in a February 2013 rating decision, and was assigned a 10 percent disability rating as of August 31, 2012.  That Veteran has asserted that she is entitled to a higher disability rating as well as an earlier effective date for the grant of entitlement to service connection.

The Veteran's disability is rated as paralysis of the external popliteal nerve under Diagnostic Code 8521.  38 C.F.R. § 4.124a.  External popliteal nerve disability is rated as follows:  40 percent for complete paralysis of the nerve; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Ratings can also be assigned for incomplete paralysis of the nerve.  When incomplete paralysis is severe a 30 percent rating is assigned, if moderate a 20 percent rating is assigned, and if mild a 10 percent rating is assigned.  

In this case, the Board notes that the Veteran has reported ongoing back pain since separating from service, and she has been service-connected for her degenerative disc disease of the lumbar spine since January 2006.  She has had continuous treatment through VA for her pain symptoms, but she has had no manifestations of lumbar radiculopathy until 2012.  In fact, during the Veteran's VA examination in September 2009 she had a negative straight leg raise and full strength and reflexes on physical examination.  

In September 2012 the Veteran complained of radicular symptoms but she reported having improvement with medication.  The following month the Veteran underwent VA examination in connection with her claim and she reported having pain from the lumbar spine to the right hip.  The VA examiner observed that the Veteran had a painful movement but normal strength.  There was no evidence of atrophy and the Veteran's sensation was normal and she had normal reflexes.  Her straight leg raise was negative but she had mild intermittent pain in the right lower extremity.  The VA examiner found that she had mild radiculopathy on the right side, but there were no neurological abnormalities or evidence of invertebral disc syndrome.  

In September 2014 the Veteran underwent VA examination in connection with her claim, and at the time she was diagnosed with degenerative disc disease of the lumbar spine.  She asserted that her low back pain began in the 1980's, and that it presently radiated to the right leg.  The Veteran had normal strength in the lower extremities with no evidence of atrophy, and her reflexes were normal except for the right ankle.   Her sensation was normal and she had a negative straight leg raise, but the VA examiner found that the Veteran had mild intermittent pain in the right lower extremity.  The VA examiner opined that the Veteran did not have radiculopathy in the lower extremities, but found that she had intervertebral disc syndrome with no incapacitating episodes.  At the time the Veteran was using a spinal brace, but there was no evidence of an ambulation device.  

Overall the Board finds that the evidence is consistent with a 10 percent disability rating for the right lower extremity during this period.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720.  The Veteran has reported ongoing pain and diminished sensation in the lower extremities.  Her physical examinations all showed that she exhibited full strength and reflexes with no muscle atrophy.  The Veteran's functionality was not overly affected in that the Veteran had a normal gait and did not require an assistive device.  Despite the Veteran's contentions to the contrary, the Board finds that the physical examination findings show only mild deficits consistent with a 10 percent disability rating for the right lower extremity.  The Veteran has asserted having ongoing pain and numbness, but the Board finds that these difficulties are accounted for with a 10 percent disability rating.  The Board notes that neither VA examiner concluded that the Veteran had more than mild deficits, nor did the Veteran's VA treatment providers.

Accordingly, the Board finds that the evidence more nearly approximates mild incomplete paralysis of the sciatic nerve of the right lower extremity, consistent with the assigned 10 percent disability rating.  A higher schedular rating is not warranted as the symptoms described above reflect no more than mild incomplete paralysis. 

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his right lower extremity radiculopathy.  The symptomatology noted in the medical and lay evidence during this period has been adequately addressed by the 10 percent evaluations assigned and does not more nearly approximate the criteria for a higher schedular evaluation at any time prior to July 27, 2016.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520; see also Hart, 21 Vet. App. 505. 

Likewise, the Board finds that the earliest effective date the Veteran could receive for her disability would be August 31, 2012.  As noted, the Veteran has had ongoing VA treatment for her spinal disability but she has had no findings of radiculopathy prior to August 2012.  The former provisions of 38 C.F.R. § 3.157 (2014) (applicable to this claim) commence with the notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is later.  However, this regulation went on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  In this case, the earliest date would be when entitlement arose, which was when the radiculopathy diagnosis was rendered in August 2012.  As no diagnosis was rendered prior to August 31, 2012, an earlier effective date is not warranted.  See also 38 C.F.R. § 3.400.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.

Other Considerations

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Board notes that the Veteran is in receipt of a total disability rating based on individual unemployability due to service-connected disability as of April 5, 2006.

Special Monthly Compensation

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) (West 2014) if, as the result of service-connected disability, a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the veteran was permanently bedridden or was so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran was in need of regular aid and attendance of another person: (1) inability of a veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of a veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran was unable to perform should be considered in connection with his former condition as a whole.  It is only necessary that the evidence establish that the veteran was so helpless as to need regular aid and attendance, not that there was a constant need for aid and attendance.  38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The Veteran contends that she is entitled to SMC because she requires the aid and attendance of another person.  She has contended that the impairment caused by her service-connected disabilities render her unable to function without assistance.  

Service connection is in effect for major depression with PTSD, irritable bowel syndrome, Bell's palsy, hemorrhoids, ptosis, epiphora, degenerative disc disease of the lumbar spine, radiculopathy of the right lower extremity, and genital herpes.  The Veteran has had a combined disability rating of 90 percent throughout the duration of the appeal, but there is no single disability that is by itself totally disabling.  

The Board determines preliminarily that the Veteran is not entitled to housebound benefits because she is not substantially confined to her home or immediate premises, and she is not institutionalized on a permanent basis.  38 C.F.R. § 3.350(i)(2).    

As it pertains to an aid and assistance claim, there is nothing to suggest that she is not able to live independently and function without assistance.  In September 2014 she told the VA examiner that she was able to plan her activities around any gastrointestinal problem and that she was able to function.  The Board notes that the VA examinations in August 2012, September 2012, September 2014, and October 2014 have all stated that her disabilities do not preclude her ability to work, which suggests that they should likewise not preclude her from living independently.  

Moreover, the Board notes that any inability of the Veteran to function may be due to motivation rather than inability.  Indeed, in April 2009 the Veteran reported that she did not feel like cooking and cleaning, but that she was able to do so.  She asserted that she lacked motivation and that she let her son do the work for her.  However, during her mental health VA examination in September 2014 the Veteran expressed frustration because she felt as though her son was dependent on her for a variety of things.  

In October 2014 the Veteran asserted in a VA treatment note that she needed some help but that she was able to handle most of her personal care.  She also reported being able to drive her car as long as she wanted, but that she had moderate neck pain when doing so.  The Veteran also asserted that she was able to engage in most, but not all recreational activities despite pain.  The Veteran reported spending her leisure time at home reading and watching television, but that she was attending church on a regular basis as well.  The Board notes that none of the factors described in 38 C.F.R. § 3.352 are applicable in the Veteran's situation.  Her disabilities limit her, but do not preclude her from functioning in the manner described in that regulation.  

The Board has considered the Veteran's assertions that her disabilities render her housebound and/or require the aid and attendance of another.  With respect to these contentions, the Board acknowledges that the Veteran can attest to factual matters of which she has firsthand knowledge, such as ongoing physical problems and symptoms.  These assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19. Vet. App. 362, 368 (2005).  However, the Veteran has not asserted that her service-connected disabilities have rendered her housebound.  Moreover, to the extent that the Veteran has asserted that she is unable to perform certain tasks of personal care, such assertions are outweighed by the objective clinical findings as well as other statements she has made in the record to suggest that she is functional and capable of maintaining her activities of daily living.  

Accordingly, the preponderance of the evidence is against the claim; there is no doubt to be resolved, and the claim for aid and attendance compensation based on a need for the regular aid and attendance of another person and/or on being housebound is not warranted.  


ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected IBS is denied.

Entitlement to a disability rating in excess of 20 percent for service-connected hemorrhoids is denied.

Entitlement to a disability rating in excess of 20 percent for service-connected Bell's palsy is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected epiphora of the left eye is denied.

Entitlement to a disability rating in excess of 10 percent for service-connected ptosis of the left eye is denied.

Entitlement to a compensable disability rating for service-connected genital herpes is denied.

Entitlement to an earlier effective date than August 31, 2012 for the grant of service connection for right lower extremity radiculopathy is denied.  

Entitlement to a disability rating in excess of 10 percent for service-connected right lower extremity radiculopathy is denied.

Entitlement to SMC based on aid and attendance and housebound criteria is denied.  
REMAND

Regrettably, remand is necessary for proper development of the increased rating claim for the Veteran's service-connected major depression with PTSD.  The Veteran's last mental health VA examination was in September 2014.  Since that time, the Veteran has asserted in treatment notes that her depression symptoms have worsened.  Specifically, the Veteran reported having more anxiety and sleeplessness, and that she was taking more sleep medication than prescribed to help her sleep.  The Veteran asserted that her worrying had also increased.  On mental status examination the Veteran had a depressed affect with a restricted mood.  A few months later in December 2014 the Veteran was noted to have an irritable mood with restricted affect, as opposed to the full range of affect she demonstrated on examination in September 2014.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran receives continuous treatment through VA, therefore on remand the AOJ should obtain updated treatment records from December 2014 to present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from December 2014 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and her attorney should be so notified in writing.  

2.  After all development is completed, schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine the current severity of her mental health disability.

3.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and her attorney and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


